Citation Nr: 1538089	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in October 2013, when it was remanded for additional development.  The prior board decision was issued by another Veterans Law Judge.  The matter has been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, he is shown to have service in Vietnam during the Vietnam Era; herbicide exposure is presumed.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus, type II) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that the disabilities in question were diagnosed in service or within one year thereafter.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Myelodysplastic syndrome with acute myelogenous leukemia, is not an enumerated disease, and there is no presumption of service connection for such disability.  

However, if the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishment of service connection on a direct basis requires competent medical evidence relating the claimed disability to herbicide exposure, or other in-service injury or disease, during the Veteran's period of active military service.  

The medical evidence of record confirms a clinical diagnosis of myelodysplastic syndrome with acute myelogenous leukemia, and exposure to Agent Orange due to qualifying service in Vietnam is conceded.  As presumptive service connection is not available, the question at issue is whether the Veteran service connection is warranted on a direct basis.

The Board notes that this matter has been previously remanded because a search of military records could not confirm in-country service.  However, it appears that in-country service was conceded by the service department when the DD 214 was issued at separation.  (See DD 214, noting that the Veteran was a member of "HS 4" (Helicopter Anti-Submarine Squadron 4) and that he "SERVED IN VIETNAM.")  The Board is bound by determinations of the service department, regardless of whether they can be corroborated 40 years later.  

Furthermore, the Veteran's contention is that he flew on a helicopter from the ship to land, toured a base, and stayed overnight.  Pursuant to the Board's October 2013 remand, deck logs from the U.S.S. Henry W. Tucker were obtained from a period of time when the Veteran was stationed aboard that vessel.  The deck logs indicate that helicopters would depart from the vessel, carrying (unspecified) personnel, with no in-bound helicopters arriving for over 24 hours.  For example, a July 24, 1971, deck log notes the departure of a helicopter carrying nine personnel at 1805.  The next documented helicopter landing is at 0940 on July 26, 1971, when five personnel disembarked.  (The helicopter then departed and shortly returned, carrying four personnel.)  The amount of time between take-off and landing, and the difference in the number of personnel aboard at departure and arrival, indicates that the helicopters leaving the U.S.S. Henry W. Tucker landed somewhere else before their return.  

The deck log evidence is consistent with the Veteran's testimony that he took a helicopter from ship to land, where he spent the night.  When considered with the information on the DD 214 (that the Veteran served in a helicopter squadron and in Vietnam), the Board finds that the evidence is at least in equipoise as to the Veteran's assertion that he set foot on the land mass of the Republic of Vietnam during the Vietnam era.  Consequently, exposure to herbicides is conceded and entitlement to service connection for diabetes mellitus, type II, due to such exposure is warranted. 


ORDER

Service connection for diabetes mellitus, type II, is granted.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


